—Amended order unanimously affirmed without costs. Memorandum: Contrary to petitioner’s contention, Family Court set forth in the amended order its reasons for finding that respondent’s pro rata share of the basic child support obligation would be unjust (see, Family Ct Act § 413 [1] [g]; see generally, Matter of Steuben County Dept. of Social Servs. [Padgett] v James, 171 AD2d 1023). The court also properly set forth the factors it considered in making that determination, as well as the amount of each party’s pro rata share of the basic child support obligation (see, Family Ct Act § 413 [1] [f], [g]). (Appeal from Amended Order of Oswego County Family Court, Elliott, J.—Support.) Present—Denman, P. J., Pine, Wesley, Doerr and Balio, JJ.